--------------------------------------------------------------------------------

Exhibit 10.1
 
 

 


 
CONTRIBUTION, CONVEYANCE
 
 
AND ASSUMPTION AGREEMENT
 
 
BY AND AMONG
 
 
EL PASO PIPELINE PARTNERS, L.P.
 
 
EL PASO NORIC INVESTMENTS III, L.L.C.
 
 
EPPP CIG GP HOLDINGS, L.L.C.
 
 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
 
 
COLORADO INTERSTATE GAS COMPANY
 
 
AND
 
 
EL PASO CORPORATION
 
 


 
 
July 24, 2009
 


 


 

 
 

--------------------------------------------------------------------------------

 



 
TABLE OF CONTENTS
 
 
ARTICLE 1
DEFINITIONS
 
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
 
 

Section 2.1
Contribution by EP Noric of Subject Interest to the Partnership 
3 Section 2.2
Payment of the Consideration
3 Section 2.3
Contribution by the Partnership of the Subject Interest to the Operating Company
3 Section 2.4
Contribution by the Operating Company of the Subject Interest to EPPP CIG
3

 
ARTICLE 3
FURTHER ASSURANCES
 

Section  3.1
Further Assurances
3 Section  3.2 Other Assurances 4

 
ARTICLE 4
CLOSING TIME
 
ARTICLE 5
MISCELLANEOUS
 

Section  5.1
Order of Completion of Transactions
4 Section  5.2
Headings; References; Interpretation
4 Section 5.3
Successors and Assigns
5 Section 5.4 No Third Party Rights 5 Section 5.5
Counterparts
5 Section 5.6
Governing Law
5 Section 5.7 Severability
5
Section 5.8
Amendment or Modification
5 Section 5.9
Integration
5 Section 5.10 Deed; Bill of Sale; Assignment 5

 
 

 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
CONTRIBUTION, CONVEYANCE
AND ASSUMPTION AGREEMENT
 
This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT (this “Agreement”), dated
as of July 24, 2009, is entered into by and among El Paso Pipeline Partners,
L.P., a Delaware limited partnership (the “Partnership”), El Paso Noric
Investments III, L.L.C., a Delaware limited liability company (“EP Noric”), EPPP
CIG GP Holdings, L.L.C., a Delaware limited liability company (“EPPP CIG”), El
Paso Pipeline Partners Operating Company, L.L.C., a Delaware limited liability
company (the “Operating Company”), Colorado Interstate Gas Company, a Delaware
general partnership (“CIG”) and El Paso Corporation, a Delaware corporation (“El
Paso”).  The parties to this Agreement are collectively referred to herein as
the “Parties.”  El Paso and EP Noric, are referred to herein collectively as the
“Contributing Parties.” Capitalized terms used herein shall have the meanings
assigned to such terms in Section 1.1.
 
 
RECITALS
 
WHEREAS, the Contributing Parties desire to transfer to the Partnership an 18%
general partner interest in CIG (the “Subject Interest”) pursuant to the terms
of the Contribution Agreement (as defined below) and this Agreement; and
 
WHEREAS, EP Noric owns a 60% general partner interest in CIG and EPPP CIG owns a
40% general partner interest in CIG; and
 
WHEREAS, after giving effect to the completion of the contribution of the
Subject Interest referred to above pursuant to the terms of this Agreement and
the Contribution Agreement (as defined below), EP Noric and EPPP CIG will own a
42% and 58% general partner interest in CIG, respectively; and
 
WHEREAS, in order to accomplish the objectives and purposes in the preceding
recitals, and to effect the intent of the Parties in connection with the
consummation of the transactions contemplated hereby, the following actions have
been taken prior to the date hereof:
 
1.           The Partnership, EP Noric, EPPP CIG, the Operating Company, CIG and
El Paso entered into that certain Contribution Agreement (the “Contribution
Agreement”), dated July 24, 2009 pursuant to which the Partnership agreed to
acquire the Subject Interest from the Contributing Parties for aggregate
consideration of $214.5 million (as may be adjusted pursuant to the Contribution
Agreement), which consideration will be paid in the form specified in the
Contribution Agreement.
 
WHEREAS, concurrently with the consummation of the transactions contemplated
hereby (the “Closing”), each of the following shall occur:
 
1.   EP Noric will contribute the Subject Interest to the Partnership in
exchange for cash from the Partnership in the amount of $214.5 million (the
“Consideration”).
 
2.   The Partnership will contribute the Subject Interest to the Operating
Company.
 
 
 
 
 
 

--------------------------------------------------------------------------------

Table of Contents
 
 
3.   The Operating Company will contribute the Subject Interest to EPPP CIG.
 
4.   The partnership agreements, limited partnership agreements and limited
liability company agreements of the aforementioned entities will be amended to
the extent necessary to reflect the matters and transactions mentioned in this
Agreement.
 
NOW, THEREFORE, in consideration of their mutual undertakings and agreements
hereunder, the Parties undertake and agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Section 1.1    The following capitalized terms shall have the meanings given
below.
 
(a)   “Agreement” has the meaning assigned to such term in the first paragraph
of this Agreement.
 
(b)   “Consideration” has the meaning assigned to such term in the recitals.
 
(c)   “CIG” has the meaning assigned to such term in the first paragraph of this
Agreement.
 
(d)   “Closing” has the meaning assigned to such term in the recitals.
 
(e)   “Closing Date” has the meaning assigned to such term in the Contribution
Agreement.
 
(f)   “Closing Time” shall mean 9:00 a.m. Houston, Texas time on the Closing
Date.
 
(g)   “Contributing Parties” has the meaning assigned to such term in the first
paragraph of this Agreement.
 
(h)   “Contribution Agreement” has the meaning assigned to such term in the
recitals.
 
(i)   “El Paso” has the meaning assigned to such term in the first paragraph of
this Agreement.
 
(j)   “EP Noric” has the meaning assigned to such term in the first paragraph of
this Agreement.
 
(k)   “EPPP CIG” has the meaning assigned to such term in the first paragraph of
this Agreement.
 
(l)   “Operating Company” has the meaning assigned to such term in the first
paragraph of this Agreement.
 
 
 
 
-2-

--------------------------------------------------------------------------------

Table of Contents
 
 
(m)  “Parties” has the meaning assigned to such term in the first paragraph of
this Agreement.
 
(n)       “Partnership” has the meaning assigned to such term in the first
paragraph of this Agreement.
 
(o)       “Partnership Agreement” means the First Amended and Restated Agreement
of Limited Partnership of El Paso Pipeline Partners, L.P., dated as of
November 21, 2007, as amended by Amendment No. 1 thereto, dated as of July 28,
2008.
 
     (p)      “Subject Interest” has the meaning assigned to such term in the
recitals.
 
ARTICLE 2
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS
 
Section 2.1   Contribution by EP Noric of Subject Interest to the
Partnership.  EP Noric hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and the Partnership hereby accepts the Subject Interest
from EP Noric.
 
Section 2.2   Payment of the Consideration.  The Parties acknowledge that the
Partnership has paid the Consideration to EP Noric.  EP Noric hereby
acknowledges receipt of the Consideration.
 
Section 2.3   Contribution by the Partnership of the Subject Interest to the
Operating Company. The Partnership hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to the Operating Company,
its successors and assigns, for its and their own use forever, all right, title
and interest in and to the Subject Interest, and the Operating Company hereby
accepts such contribution from the Partnership.
 
Section 2.4   Contribution by the Operating Company of the Subject Interest to
EPPP CIG.  The Operating Company hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to EPPP CIG, its successors and
assigns, for its and their own use forever, all right, title and interest in and
to the Subject Interest, and EPPP CIG hereby accepts such contribution from the
Operating Company.
 
ARTICLE 3
FURTHER ASSURANCES
 
Section 3.1   Further Assurances.  From time to time after the Closing Time, and
without any further consideration, the Parties agree to execute, acknowledge and
deliver all such additional deeds, assignments, bills of sale, conveyances,
instruments, notices, releases, acquittances and other documents, and will do
all such other acts and things, all in accordance with applicable law, as may be
necessary or appropriate (a) more fully to assure that the applicable Parties
own all of the properties, rights, titles, interests, estates, remedies, powers
and privileges granted by this Agreement, or which are intended to be so
granted, or (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended so to be and to
more fully and effectively carry out the purposes and intent of this Agreement.
 
 
 
 
-3-

--------------------------------------------------------------------------------

Table of Contents
 
Section 3.2   Other Assurances.  From time to time after the Closing Time, and
without any further consideration, each of the Parties shall execute,
acknowledge and deliver all such additional instruments, notices and other
documents, and will do all such other acts and things, all in accordance with
applicable law, as may be necessary or appropriate to more fully and effectively
carry out the purposes and intent of this Agreement.  It is the express intent
of the Parties that the Partnership or its subsidiaries own the Subject
Interests that are identified in this Agreement and in the Registration
Statement.
 
ARTICLE 4
CLOSING TIME
 
Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article 2 or Article 3 of this Agreement shall be operative or
have any effect until the Closing Time, at which time all the provisions of
Article 2 and Article 3 of this Agreement shall be effective and operative in
accordance with Article 5, without further action by any Party hereto.
 
ARTICLE 5
MISCELLANEOUS
 
Section 5.1   Order of Completion of Transactions.  The transactions provided
for in Article 2 and Article 3 of this Agreement shall be completed immediately
following the Closing Time in the following order: first, the transactions
provided for in Article 2 shall be completed in the order set forth therein; and
second, following the completion of the transactions as provided in Article 2,
the transactions, if they occur, provided for in Article 3 shall be completed.
 
Section 5.2   Headings; References; Interpretation.  All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions
hereof.  The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement.  All references herein to
Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.
 
 
 
-4-

--------------------------------------------------------------------------------

Table of Contents
 
 
Section 5.3   Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.
 
Section 5.4   No Third Party Rights.  The provisions of this Agreement are
intended to bind the Parties as to each other and are not intended to and do not
create rights in any other person or confer upon any other person any benefits,
rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.
 
Section 5.5   Counterparts.  This Agreement may be executed in any number of
counterparts, all of which together shall constitute one agreement binding on
the Parties hereto.
 
Section 5.6   Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.
 
Section 5.7   Severability.  If any of the provisions of this Agreement are held
by any court of competent jurisdiction to contravene, or to be invalid under,
the laws of any political body having jurisdiction over the subject matter
hereof, such contravention or invalidity shall not invalidate the entire
Agreement. Instead, this Agreement shall be construed as if it did not contain
the particular provision or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.
 
Section 5.8   Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties.
Each such instrument shall be reduced to writing and shall be designated on its
face as an Amendment to this Agreement.
 
Section 5.9   Integration.  This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to their subject matter. This document and such
instruments contain the entire understanding of the Parties with respect to the
subject matter hereof and thereof. No understanding, representation, promise or
agreement, whether oral or written, is intended to be or shall be included in or
form part of this Agreement unless it is contained in a written amendment hereto
executed by the Parties hereto after the date of this Agreement.
 
Section 5.10  Deed; Bill of Sale; Assignment.  To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.
 
[Signature page follows]
 
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

Table of Contents
 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first above written.
 
 

  EL PASO PIPELINE PARTNERS, L.P.           By:
EL PASO PIPELINE GP COMPANY, L.L.C.,
its general partner
                     
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Senior Vice
President  

 

  EL PASO NORIC INVESTMENTS III, L.L.C.                      
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Senior Vice
President  

 
 

  EPPP CIG GP HOLDINGS, L.L.C.                      
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Senior Vice
President  

 

 
EL PASO PIPELINE PARTNERS OPERATING COMPANY, L.L.C.
                     
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Senior Vice
President  

 

 
COLORADO INTERSTATE GAS COMPANY
                     
 
By:
     /s/ John R. Sult       Name:   John R. Sult       Title:   Senior Vice
President  

 

 
EL PASO CORPORATION
                     
 
By:
     /s/ D. Mark Leland       Name:   D. Mark Leland       Title:   Executive
Vice President  

 
 
 

--------------------------------------------------------------------------------
